                                             1     Tina Mehr (SBN 275659)                           Stanley D. Saltzman, Esq. (SBN 90058)
                                                   VISION LEGAL, INC.                               Adam M. Tamburelli, Esq. (SBN 301902)
                                             2     4712 E. 2nd St., Ste. 840                        MARLIN & SALTZMAN, LLP
                                                   Long Beach, California 90803                     29800 Agoura Road, Suite 210
                                             3     Telephone: (310) 929-0052                        Agoura Hills, California 91301
                                                   Facsimile:   (877) 348-8509                      Telephone: (818) 991-8080
                                             4     tmehr@visionlegalinc.com                         Fax: (818) 991-8081
                                                                                                    ssaltzman@marlinsaltzman.com
                                             5                                                      atamburelli@marlinsaltzman.com
                                             6
                                                 Counsel for Plaintiffs and the putative Class
                                             7

                                             8

                                             9

                                            10

                                            11
Tel: (310) 929-0052 | Fax: (877) 348-8509




                                                                              UNITED STATES DISTRICT COURT
                                            12
                                                         NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION
         4712 E. 2nd St., Ste. 840
         Long Beach, CA 90803




                                            13

                                            14

                                            15

                                            16
                                                 DARCEY SHARP, MARY LUDOLPH-                     No. 16-cv-6717-JD, consolidated with
                                            17   ALIAGA, PENELOPE MUELLER, DIANE                 No. 17-cv-2536-JD
                                                 CABRERA, MEG LARSON, individually and
                                            18   on behalf of all others similarly situated,     CLASS ACTION
                                            19
                                                                                                 JOINT STIPULATION AND [PROPOSED]
                                            20                                                   ORDER SELECTING ADR PROCESS
                                                                Plaintiffs,
                                            21
                                                        v.
                                            22
                                                                                                 Judge: Honorable James Donato
                                            23

                                            24   PURITAN’S PRIDE, INC., a New York               Action Filed:    Oct. 14, 2016
                                                 corporation; THE NATURE’S BOUNTY CO.
                                            25   F/K/A NBTY, INC., a Delaware corporation;
                                                 and DOES 1 through 10 inclusive,
                                            26

                                            27

                                            28                  Defendants.

                                                                                                        16-CV-6717-JD consol. w/ 17-cv-2536-JD
                                                                STIPULATION AND [PROPOSED] ORDER RE: SELECTING ADR PROCESS
                                             1                                              STIPULATION
                                             2          WHEREFORE, counsel for the Sharpe Plaintiffs and putative class, Tina Mehr, Vision
                                             3   Legal, Inc., and counsel for the Larson Plaintiffs and putative class, Stanley D. Saltzman and Adam
                                             4   Tamburelli, Marlin & Saltzman, LLP (“Plaintiffs’ counsel”) have met and conferred, as directed by
                                             5   the Court’s Order of January 23, 2020.
                                             6          WHEREFORE, Plaintiffs’ counsel have a draft Agreement to govern their joint, working
                                             7   relationship but have been unable to reach final resolution as to all terms thereto.
                                             8          WHEREFORE, Plaintiffs’ counsel agree to the use of a mediator in the Court’s ADR
                                             9   process to resolve their disputes about representing the Plaintiffs and the putative class in these
                                            10   consolidated cases.
                                            11          NOW WHEREFORE, Plaintiffs’ counsel agree to use the Court’s ADR Program for
Tel: (310) 929-0052 | Fax: (877) 348-8509




                                            12   purposes of finalizing the Agreement coordinating their representation of plaintiffs and the putative
         4712 E. 2nd St., Ste. 840
         Long Beach, CA 90803




                                            13   class in these consolidated cases.
                                            14

                                            15                                                   Respectfully Submitted,
                                            16    Dated: Feb. 6, 2020                             MARLIN & SALTZMAN, LLP
                                            17

                                            18                                                    By: s/ Stanley D. Saltzman
                                            19                                                       Stanley D. Saltzman
                                                                                                     Adam Tamburelli
                                            20

                                            21

                                            22    Dated: Feb. 6, 2020                             VISION LEGAL, INC.
                                            23

                                            24
                                                                                                  By: s/ Tina Mehr
                                            25
                                                                                                     Tina Mehr
                                            26

                                            27

                                            28

                                                                                                              16-CV-6717-JD consol. w/ 17-cv-2536-JD
                                                                                      JOINT STIPULATION RE: ADR
                                             1                                         [PROPOSED] ORDER
                                             2          The Court having reviewed the Joint Stipulation of Counsel hereby finds that counsel for
                                             3 the Sharpe plaintiffs and putative class, Tina Mehr, Vision Legal, Inc., and counsel for the Larson

                                             4   plaintiffs and the putative class, Stanley D. Saltzman and Adam Tamburelli, Marlin & Saltzman,
                                             5   LLP (“Plaintiff’s counsel”) in the consolidated cases of Sharpe v. Puritan’s Pride, Inc., et al. Case
                                             6   Nos. 16-cv-6717-JD consol. w/17-cv-2536-JD have agreed to use a mediator, appointed by the
                                             7   Court’s ADR Program to finalize the written Agreement coordinating their representation of
                                             8   Plaintiffs and the putative class.
                                             9          Counsel are ordered to hold the ADR session to finalize the written Agreement
                                            10   coordinating their representation of Plaintiffs and the putative class within 30 days from the date of
                                            11   this Order and to advise the Court of the results no later than March 9, 2020, or by
Tel: (310) 929-0052 | Fax: (877) 348-8509




                                            12   March 27, 2020
                                                 ________________.
                                                                                                                  ISTRIC
                                                                                                              ES D
         4712 E. 2nd St., Ste. 840
         Long Beach, CA 90803




                                                                                                             T          TC
                                            13   IT IS SO ORDERED.                                         TA




                                                                                                                                                O
                                                                                                       S




                                                                                                                                                 U
                                                                                                     ED



                                            14




                                                                                                                                                  RT
                                                                                                 UNIT




                                            15   Dated: February
                                                        March 27,26, 2020
                                                                  2020




                                                                                                                                                    R NIA
                                                                                                   The Honorable James Donato
                                            16                                                     U.S. DISTRICT COURT JUDGE
                                                                                                                                       n a to
                                                                                                  NO




                                                                                                                              mes Do
                                                                                                               J u d ge J a
                                                                                                                                                    FO
                                            17
                                                                                                   RT




                                                                                                                                                 LI
                                                                                                          ER
                                                                                                     H




                                                                                                                                                A
                                            18                                                                                                  C
                                                                                                               N                 F
                                                                                                                   D IS T IC T O
                                            19                                                                           R

                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28

                                                                                                            16-CV-6717-JD consol. w/ 17-cv-2536-JD
                                                                             [PROPOSED] ORDER RE: STIPULATION RE: ADR
                                             1                                  SIGNATURE ATTESTATION
                                             2         In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this
                                             3 document has been obtained from the signatories on this e-filed document.

                                             4

                                             5
                                                 DATED: February 14, 2020                      s/ Stanley D. Saltzman
                                             6                                                       Stanley D. Saltzman
                                             7

                                             8

                                             9

                                            10

                                            11
Tel: (310) 929-0052 | Fax: (877) 348-8509




                                            12
         4712 E. 2nd St., Ste. 840
         Long Beach, CA 90803




                                            13

                                            14

                                            15

                                            16

                                            17

                                            18

                                            19

                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28

                                                                                                         16-CV-6717-JD consol. w/ 17-cv-2536-JD
                                                                          [PROPOSED] ORDER RE: STIPULATION RE: ADR
